DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/005465 in view of Maity et al. (2015/0027243).
Claim 1
 	WO 2018/005465 discloses a downhole fluid analysis device, having an optical sensor (Fig. 3, Ref. 42) comprising: one or more light sources (Fig. 3, Ref. 72) emitting light of one or more wavelengths (Para. 0013); an optical tip (Fig. 3, Ref. 26) positioned to receive the light (See Fig. 3), wherein an angle of incidence of the light creates internal reflection of the light within the optical tip (Para. 0042); and a light detection system (Fig. 4, Ref. 78) positioned to receive returned light from the optical tip (Fig. 3, Ref. 26), the light detector (Fig. 4, Ref. 78) resolving wavelengths present the returned light and detecting the intensity of the wavelengths (Para. 0048).  

    PNG
    media_image1.png
    720
    476
    media_image1.png
    Greyscale

	WO 2018/005465 substantially teaches the claimed invention except that it does not show the optical tip having a bi-conical shape. Maity et al. (2015/0027243) shows that it is known to provide an optical tip having a bi-conical shape (Para. 0029) for an optical probe device. It would have been obvious to combine the device of WO 2018/005465 with the bi-conical shape probe of Maity et al. (2015/0027243) before the effective filing date of the claimed invention for the purpose of providing a larger scanning diameter, therefore providing more accurate scan of the environment.

    PNG
    media_image2.png
    551
    474
    media_image2.png
    Greyscale


Claim 2
 	WO 2018/005465 in view of Maity et al. (2015/0027243) discloses the claimed invention except for the optical tip comprises a first conical portion and a second conical portion, the first conical portion positioned relatively more proximal to the light source and the second portion forming a distal end of the optical tip, wherein the first conical portion has a slope of a first angle and a second portion has a slope of a second angle steeper than the first angle. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine WO 2018/005465 and Maity et al. (2015/0027243) with the multiple slopes listed above since it was well known in the art that having multiple slopes on a optical tip allows for different detection areas, therefore improving the overall scanning of the environment. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 3
  	WO 2018/005465 discloses the optical tip (Fig. 3, Ref. 26) includes a cylindrical portion (Fig. 3, Ref. 52; optical fibers are inherently round and cylindrical) relatively more proximal to the light source (Fig. 3, Ref. 42) than the first conical portion (Fig. 3, Ref. 26).  
Claim 4
 	WO 2018/005465 discloses a first light source emits a visible or ultraviolet light (See Fig. 3, Ref. 42 located on left side of figure) and a second light source emits an infrared light (See Fig. 3, Ref. Optical Fiber on the right side of the figure), and wherein the light includes the visible or ultraviolet light and the infrared light (Para. 0004).  

Claim 5
 	WO 2018/005465 discloses the bi-conical shape (Fig. 3, Ref. 26) of the optical tip facilitates total internal reflection of the light through the optical tip and out to the light detection system (Para. 0009).  
Claim 6
 	WO 2018/005465 discloses the light is internally reflected in the optical tip (Fig. 3, Ref. 26) at a plurality of reflection points (See Fig. 3).  
Claim 7
 	WO 2018/005465 discloses the light detection system detects (Fig. 3, Ref. 42) attenuation of the first wavelength and the second wavelengths based on the returned light, wherein attenuation of the first wavelength indicates presence of a first fluid type (Oil) adjacent the optical tip and attenuation of the second wavelength indicates presence of a second fluid type (Water) adjacent the optical tip (Para. 0013).  
Claim 8
 	WO 2018/005465 discloses the first wavelength is attenuated and a third wavelength is generated by the presence of oil, and attenuation of the second wavelength is attenuated by the presence of water (Para. 0013).  
Claim 9
 	WO 2018/005465 discloses emitting a light into an optical tip (Fig. 3, Ref. 26) located in a sample fluid to be analyzed (Fig. 3, Ref. 14), wherein the light comprises at least a first wavelength and a second wavelength (Para. 0013); directing the light through a plurality of internal reflections in the optical tip (Fig. 3, Ref. 26) before exiting the optical tip as returned light, wherein the optical tip (Fig. 3, Ref. 26); receiving the returned light from the optical tip (Fig. 3, Ref. 26) at a light detection system (Fig. 4, Ref. 78); and analyzing the spectral content of the returned light to determine the presence of certain types of fluid in the sample fluid (Para. 0004).  
 	WO 2018/005465 substantially teaches the claimed invention except that it does not show the optical tip having a bi-conical shape. Maity et al. (2015/0027243) shows that it is known to provide an optical tip having a bi-conical shape (Para. 0029) for an optical probe device. It would have been obvious to combine the device of WO 2018/005465 with the bi-conical shape probe of Maity et al. (2015/0027243) before the effective filing date of the claimed invention for the purpose of providing a larger scanning diameter, therefore providing more accurate scan of the environment.
Claim 10
 	WO 2018/005465 discloses determining a concentration of oil in the fluid based on the intensity of the first wavelength in the returned light and presence of a third wavelength (Para. 0043).  
Claim 11
 	WO 2018/005465 discloses determining a concentration of water in the fluid based on the intensity of the second wavelength in the returned light (Para. 0039).  
Claim 12
 	WO 2018/005465 in view of Maity et al. (2015/0027243) discloses the claimed invention except for the optical tip comprises a first conical portion and a second conical portion, the first conical portion positioned relatively more proximal to the light source and the second portion forming a distal end of the optical tip, wherein the first conical portion has a slope of a first angle and a second portion has a slope of a second angle steeper than the first angle. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine WO 2018/005465 and Maity et al. (2015/0027243) with the multiple slopes listed above since it was well known in the art that having multiple slopes on a optical tip allows for different detection areas, therefore improving the overall scanning of the environment. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        November 8, 2022